Citation Nr: 1711980	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a compensable rating for bilateral chronic Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1981 and from February 2003 to October 2003.  He also had Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  an August 2008 rating decision Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran relocated and his file was transferred to the RO in St Petersburg, Florida.  In September 2015 the Board denied the Veteran's claim for a low back disability and remanded the other claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In December 2016, the Court granted a Joint Motion for Remand, vacated the September 2015 decision, and remanded the case to the Board.  

In June 2011 the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

During the June 2011 hearing, the Veteran stated that his back condition was related to an altered gait due to service-connected lower extremity disabilities.  In October 2013 the Veteran was granted service connection for right knee and bilateral foot disabilities.

The Veteran's most recent VA low back examination was in November 2013.  As part of the December 2016 Joint Motion for Remand, the parties noted that VA did not consider whether the Veteran's low back disability was secondary to service-connected right knee and bilateral foot disabilities.  As a result, the Board finds that an additional VA examination is necessary to address whether or not a low back disability is secondary to or aggravated by service-connected right knee and bilateral foot disabilities.

Clinical documentation dated after March 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Complete the development actions requested in the September 2015 Board remand for the claims for service connection for hypertension and increased ratings for bilateral hearing loss and bilateral Achilles tendonitis.

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from March 2017 to present.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide the following opinions:

(a)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability is related to active service.  

(b)  The examiner should also express an opinion as to whether it is at least as likely as not (50 percent possibility or greater) that any low back disability is caused by, due to, or the result of service-connected right knee or bilateral foot disabilities.  

(c)  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected right knee or bilateral foot disabilities.  

(d)  If the examiner determines that a low back disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the November 2013 VA examination report and the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

